DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/263,839 and 62/375,431, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional applications fail to disclose measuring a first and second pulse contour where the second pulse contour is independent of the first, determining a measure of variation between the determined first and second 
Provisional application 62/423,701 filed November 17, 2016 appears to support the claim language presented; accordingly, the application is subject to this priority date and no earlier.

Response to Arguments
Applicant's arguments dated 24 July 2020 have been fully considered but they are moot in part, persuasive in part, and not persuasive in part. With regards to the priority date and eligibility of Pantelopoulos as prior art, the examiner notes the priority issues based on the lack of support highlighted above.  Pantelopoulos’s priority date of Jan 22, 2016 is prior to the present application and is considered available as a reference.
With regard to Pantelopoulos, applicant contends that the prior art does not teach any determination of left ventricular output; however, the claims require a first and second metric of left ventricular output, not specifically left ventricular output.  Accordingly, any mathematical value acquired that is related to left ventricular output meet the broadest reasonable interpretation of this claim language.  Applicant’s other arguments are now moot under the new grounds of rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 37-42, 45-48 and 50-61 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos et al. (US 2017/0209055) in view of Robinson et al. (US 2017/0079533).
Regarding claims 37, 48, and 59, Pantelopoulos teaches a method of assessing the hemodynamic status of an individual (e.g. ¶¶ 4-8) comprising: measuring a first and second pulse contour of the individual with a noninvasive wearable sensor, where the second pulse contour is independent of the first pulse contour (e.g. ¶¶ 123-128 – where it is noted that the data is collected over a period of time and the first and second metric are independent and possibly even days apart); determining a first and second metric of left ventricular output from the first/second pulse contour based on temporal relationships between features within the first/second pulse contour (e.g. ¶¶ 4 – where it is known that PPG measurements are a direct function of left ventricular contraction/output; Figs. 2-4; and Fig. 1, showing a plurality of metrics measured/considered by the prior art; e.g. ¶¶ 92-96 – morphological features of the pulse waveform); and assessing the hemodynamic status of the individual from the pulse wave analysis (e.g. ¶¶ 48-52, 123-130, etc. – where the examiner arterial stiffness to be a component of the hemodynamic status of the individual).  Pantelopoulos fails to expressly disclose determining a measure of variation between the first and second metrics as claimed. In the same field of endeavor, Robinson teaches the comparison and measuring of variation between two different pulse contour metrics, in order to effectively perform hemodynamic assessment of the patient (e.g. ¶¶ 14, 94-96, 103, 197, 207, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate the analysis as taught by Y into the method/device of Pantelopoulos, in order to yield the predictable results of providing an analysis which represents a change based on the patient’s own condition, rather than a generic template or threshold value.
Regarding claims 38-39 and 51-52, it is noted that a detected change in body position causes the PPG sensor to collect pulse waveform data (e.g. ¶¶ 120).  In addition, it is noted that the device determines whether the patient is sleeping or sitting and would inherently detect a return to either position based on the sensors and analysis as described in the specification (e.g. ¶¶ 102, 118, etc.).
Regarding claims 40-41 and 47, it is noted that the data is collected over a period of time which can be measured at least 3 hours after the first pulse contour is measured, as the first and second metric are independent and possibly even days apart (e.g. ¶¶ 123-128).  It is noted that the variable being analyzes can be based on blood flow or blood volume which combined with arterial stiffness cited above, would be a determination of a degree of hemodynamic congestion (e.g. 37, 128-130, 140, etc.)
Regarding claims 42 and 53, it is noted that the pulse contours can be measured while the individual is in the same sleep stage (e.g. ¶¶ 181-183).
Regarding claim 43-44 and 49-50, the sensor includes an accelerometer (e.g. ¶¶ 10, 34, etc.) and the sensor is attached to a distal aspect of an upper limb of the individual (e.g. ¶¶ 13).
Regarding claims 45-46 and 60-61, an optical sensing system for body position is determined by a sensor not attached to the individual, but rather on the side of the device (e.g. ¶¶ 187-193, etc.).
Regarding claims 54-55, the prior indicates mounting at the finger of the individual is an option(e.g. ¶¶ 5, 140, 213, etc.).
Regarding claims 56-58, it is noted that the wearable, noninvasive sensor comprises a PPG sensor (e.g. ¶¶ 4) and configured to avoid interference with activities of daily living (e.g. ¶¶ 151).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792